Citation Nr: 0315123	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  02-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as a major depressive disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served honorably on active duty in the United 
States Army from April 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2002 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied service connection for 
a psychiatric disability, claimed as a major depressive 
disorder.  The claimant appeared and offered testimony in 
support of his claims at a July 2002 hearing before an RO 
Hearing Officer, and at a videoconference hearing held in 
February 2003 before the undersigned Veterans Law Judge of 
the Board of Veterans' Appeals.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
March 19, 2001, which informed them of VA's duty to notify 
them of the information and evidence necessary to 
substantiate the claim and to assist them in obtaining all 
such evidence.  That letter also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  

The claimant and his representative were also provided a 
Statement of the Case on May 6, 2002, which informed them of 
the issue on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to service connection generally, the decision 
reached, and the reasons and bases for that decision.  That 
Statement of the Case also notified the claimant and his 
representative of VA's duty to assist them by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to that claim; and 
which the claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Statement of the Case informed the claimant and 
his representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical, personnel, and administrative records, as well as 
all private or VA medical evidence identified by the 
claimant.  The claimant has been afforded a VA psychiatric 
examination in March 2001.  The RO has further afforded the 
claimant a personal hearing in July 2002 before an RO Hearing 
Officer, and a videoconference hearing in February 2003 
before the undersigned Veterans Law Judge of the Board of 
Veterans' Appeals.  The RO has obtained the complete medical 
records relied upon by the Social Security Administration in 
awarding disability benefits to the claimant.  Neither the 
appellant nor his representative have argued a notice or duty 
to assist violation under the VCAA, and the Board finds that 
there is no question that the appellant and his 
representative were fully notified and aware of the type of 
evidence required to substantiate the claim.  In view of the 
extensive factual development in the case, as demonstrated by 
the record on appeal, the Board finds that there is no 
reasonable possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant did not engage in combat against the enemy 
while on active duty.

3.  An psychiatric disorder was not manifest during active 
service, on service separation examination, during any 
applicable presumptive period, or at any time prior to 
October 1996; the clear preponderance of the evidence 
supports a finding that the claimant's current psychiatric 
disorder is not the result of an injury, disease, or other 
event in service.


CONCLUSION OF LAW

The grant of service connection for a psychiatric disability 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2000); 38 C.F.R. §§ 3.102, 3.303(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the claimant served honorably on active duty in the 
United States Army from April 1967 to March 1969.  His DD 
Form 214, and his DA Form 20 and 201 file, show that his 
military occupational specialty was radio relay and carrier 
operator (31M) in the Signal Corps, and was subsequently 
changed to Machinist (44E) in May 1968.  His DD Form 214 
shows that he had 8 years of school.  He served in Germany, 
but did not serve in the Republic of Vietnam.

The claimant's service medical records include a report of 
medical history he completed in connection with a pre-
induction examination in April 1964, showing that he reported 
a history of depression or excessive worry.  A report of pre-
induction examination, conducted in April 1964, disclosed 
simple myopia, , mild genu varus, and a left variocele, and 
that he was qualified for active duty.  His profile was 
normal in all regards.  

At the time of his service entrance examination, the claimant 
denied any history of frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort.  His service entrance 
examination, conducted in January 1967, disclosed no 
pertinent abnormalities, and his psychiatric evaluation was 
normal.  According to the service medical records, the 
claimant was seen in February 1969 for insomnia related to 
his wife's giving birth in a few days.  The records reflect 
that the claimant was given Librium.  At the time of his 
service separation entrance examination , the claimant noted 
frequent trouble sleeping and depression or excessive worry.  
His service separation examination, conducted in January 
1969, disclosed no pertinent abnormalities, and his 
psychiatric evaluation was normal.

The claimant's original application for VA disability 
compensation and pension benefits (VA Form 21-526), was 
received April 4, 2000.  He reported no inservice treatment 
for that condition, and showed postservice treatment for that 
condition in March 2000 at the VAMC, Lexington, Kentucky.  He 
stated that he last worked in June 1993, and was receiving 
Social Security Administration (SSA) disability benefits. 

In October 1996, the claimant was admitted to Ephram McDowell 
Medical Center for an overdose of multiple medications taken 
while drinking beer, and it was noted that he is disabled 
from employment because of his back.  During hospitalization, 
the claimant denied suicidal intent, and related that he had 
been arguing with his wife.  He related that he had been 
depressed for quite a while; that he had no psychiatric 
hospitalizations and did not seek psychiatric intervention; 
and that he drank 8 12-ounce cans of beer daily for several 
years.  The Axis I diagnoses at discharge were major 
depressive disorder, severe, single episode; alcohol 
dependence; the Axis II diagnosis was personality disorder, 
not otherwise specified 

In July 1997, the claimant stated that while he no longer 
drinks a quart of whiskey daily, he does consume 6-10 cans of 
beer daily, and denied any suicidal ideation.  In October 
1997, he was hospitalized at the VAMC, Lexington, for 
unstable angina with chest pain., and the diagnostic 
impression on admission was hypertension and anxiety.  He was 
seen at the VAMC, Lexington, in November 1997, for 
gastroesophageal reflux disease and coronary artery disease, 
and in December 1997 for burning substernal chest pain.  No 
findings pertinent to the instant appeal were recorded.  

VA outpatient treatment records from the VAMC, Lexington, 
dated from January to October 2000, show that February 2000, 
the claimant complained of depression and mental anguish, and 
was reviewed for suicidal ideation.  He declined admission to 
the psychiatric unit, stating that his problems started when 
he was in the military and was made to feel stupid, unwanted, 
and worthless; that he has never recovered from that 
experience; that he experiences poor sleep, constant 
restlessness, generalized unhappiness with all aspects of his 
life.  In March 2000, the claimant was seen for chronic 
depression related to chronic back pain problems, especially 
his knee and back.  He was seen in the Mental Health Clinic 
with complaints of depression and anxiety, of being abused in 
the military , and of being sent to prison for six weeks when 
he refused orders to Vietnam (two brothers already in 
Vietnam).  He related that when he was in the Army, they 
placed him in Signal Corps training even though he was a 4F 
with a fourth grade education; that he could not learn but 
was forced to do the work; that he was briefly in maintenance 
work, but was returned to the Signal Corps, where he was 
ridiculed, harassed, punished, and emotionally and physically 
abused.  The last few months, he was a security guard.  He 
related that he was seriously depressed in 1981; that he 
overdosed on an antidepressant in 1996, when he was 
distressed and had suicidal ideation; that he was admitted to 
a Danville Hospital for three days; and that he was depressed 
two or three times a year.  

VA outpatient treatment records show that in June 2000, the 
claimant seemed angry and depressed, and discussed his 
military work experiences, recounting anger, resentment and 
humiliation in service when he was required to perform duties 
for which he was not qualified.  In July 2000, the claimant 
was seen for injury to his knees, chest and back when he fell 
off a riverbank.  In August 2000, he related a history of 
anxiety and depression, alcoholism (6-12 beers daily), drug 
overdose, and a suicide attempt, but denied any current 
memory loss or insomnia.  In September 2000, the claimant 
reported a history of coronary artery disease with myocardial 
infarction in 1996, ethanol abuse, anxiety, and depression.  
In October 2000, the claimant was noted to have dysthymia 
while undergoing postoperative recovery for a total right 
knee replacement in September 2000.  There was no evidence of 
psychosis or suicidal or homicidal ideation.  He was calm, 
with adequate emotional support, and was shown to be dealing 
appropriately with the stressors, hospitalization and injury.  
He was well-oriented, with clear and appropriate speech, and 
appropriate behavior.  

A report of VA psychiatric examination, conducted in March 
2001, cited the examiner's review of the claims folder, and 
noted that the claimant was neatly dressed and cooperative, 
but walked slowly due to chronic knee pain with a total right 
knee replacement.  The claimant asserted that he was raised 
on a farm, went to school to approximately the fourth grade, 
and had significant difficulty in learning.  He attempted to 
enlist at age 18, and was 4F because of his illiteracy, but 
was drafted into the Army in 1967.  He completed basic 
training at Fort Knox, then was sent to Fort Gordon for 
Advanced Individual Training (AIT) and was put into the 
Signal Corp and felt totally overwhelmed because of his 
illiteracy and inability to learn the material that was given 
to him.  However, he alleged that he received some of the 
best grades in the class, and believes that his grades were 
falsified to make him seem more competent than he was.  

The claimant related that while at Fort Gordon, he was given 
orders to Vietnam, but knew that he was not competent to 
handle the duties of a Signal Corpsman.  He further related 
that he had a brother and a brother-in-law serving in Vietnam 
at that time who were later killed in action.  Because of his 
refusal to go to Vietnam, he was placed in a make-shift 
prison for approximately six weeks where he slept in tents 
and did not have any electric power.  It was subsequently 
determined that he did have a brother serving in Vietnam, and 
he was sent to serve in Germany, where he was assigned to a 
maintenance unit and functioned fairly adequately, and was 
promoted to E-4.  After six months, his brother left Vietnam, 
and he was again given orders to Vietnam, but did not have to 
go and was transferred to another Signal Battalion post in 
Germany.  

The claimant related that after a few days, his new unit 
realized that he was totally incompetent to be any kind of 
leader or to handle the duties that were required in his 
division, and he was given the worst jobs they could find, 
including KP and guard duty; that his Commanding Officer 
tried to bait him into assaulting him by calling him names.  
He further related that he became depressed with some 
suicidal ideation, as well as homicidal ideation toward his 
Commanding Officer.  He stated that he did not act on these 
impulses, and was honorably discharged after his term of 
service, and denied any psychiatric problems upon service 
discharge.  

The claimant related that following service separation, he 
worked as an auto repairman, and got long with customers, co-
workers and supervisors; that in the early 1980's, he began 
to have problems with back and knees, and first experienced 
severe depression in 1981, and was hospitalized for 
depression on several occasions.  In addition to his physical 
problems, he stated that he began to drink heavily, and was 
able to work only sporadically for a few weeks or months in 
auto repair.  In 1993, he was physically unable to do the 
work and was awarded SSA disability benefits.  In 1996, he 
had an overdose of his wife's medications requiring 
hospitalization, and dated his last episode of suicidal 
ideation to 1997.  He related that he gave up alcohol in 
September 2000, and expressed the opinion that all of his 
problems stem from his abusive treatment while in the Signal 
Corps in Germany.  The VA psychiatric examiner stated that 
the claimant did not meet the criteria for post-traumatic 
stress disorder (PTSD), and that his psychiatric symptoms are 
attributable to chronic depression and a history of chronic 
alcohol abuse.  

Mental status evaluation showed that the claimant was well-
oriented in all spheres, that he scored 29 out of 30 on a 
Mini Mental State Examination; that there was no evidence of 
significant memory problems, no impairment of thought 
processes or ability to communicate; no evidence of delusions 
or hallucinations, no psychotic determinants, no obsessive or 
ritualistic behaviors, no inappropriate behaviors, no 
evidence of panic attacks, no impairment of impulse control, 
and no active suicidal or homicidal thoughts, although he 
occasionally wondered if life was worth living.  He was noted 
to have slight problems with attention and calculation, and 
his sleep varied in accordance with his degree of pain, and 
he slept anywhere from 3 to 12 hours per night.  Depression 
was noted to be present with chromic low mood, low self 
esteem, some sleep disturbance, and lack of energy and 
concentration.

The claimant related that he and his wife often go to 
Hardee's a couple of times a week; that he has no problems 
dealing with personnel or other customers; that he lives on a 
farm with 15 head of cattle, but needs help from a neighbor 
to do the physical chores; that he regularly attends church, 
gardens, and enjoys going fishing, but does not look forward 
to having visitors.  The Axis I diagnoses were chronic 
dysthymia, moderately severe; and history of alcohol abuse, 
currently in partial remission; there were no Axis II 
diagnoses; and the Axis V global Assessment of Functioning 
(GAF) Score was 60 and 60 in the past year.  The VA 
psychiatric examiner stated that in his opinion, while there 
was no medical evidence to support the veteran's claim of a 
significant mental problems during his military career, it is 
highly likely that he experienced a severe adjustment 
disorder while in the military.  There was no significant 
evidence of depression for many years after his discharge 
from the military.  Later on in his life, as he developed a 
significant mood disorder and an alcohol abuse problem, these 
diagnoses and symptoms were as likely as not aggravated by 
his experiences while in the military.  

In an addendum to that report, dated in October 2001, the VA 
psychiatric examiner stated that his conclusion was that the 
claimant likely suffered from an adjustment disorder while in 
the military; that he did not have a mental disorder upon 
entering the military that was permanently aggravated by 
military service, nor did he acquire a chronic mental 
disorder based on his military service.  While his current 
dysthymia may lead him to think about unhappy events while in 
the military, his adjustment disorder did not cause or 
contribute to his current condition.  

Medical records obtained from the Social Security 
Administration in September 2001, show that the claimant was 
awarded SSA disability benefits, effective May 1993, based 
upon osteoarthritis and allied disorders, and for discogenic 
and degenerative disorders of the back.  In a February 1974 
questionnaire, the claimant related that his back pain began 
about 1974 or 1975.  Private treatment records from Garrard 
Memorial Hospital and Longterm Care Facility (Dr. Martin), 
dated from February 1980 to August 2001, show that the 
claimant was seen in the Emergency Room in February 1980 for 
multiple contusions, with neck and back pain after a motor 
vehicle accident; that he was treated in February 1981 for 
hypertension and alcoholism; that he was seen in December 
2002 for back trauma, and in January 1984 for a low back 
injury; and that he was seen in February 1986 for a drug 
overdose, alcoholism, vertigo, and hypertension.  The 
claimant was noted to have been in a longterm depressed state 
which he asserted was due to prolonged back pain.  

A personal hearing was held in July 2002 before an RO Hearing 
Officer.  The claimant reiterated his assertion that his 
nervous condition is the result of the way he was treated 
while on active duty.  He testified that he was illiterate 
when he was drafted in 1967; that he was unable to read and 
write; and that he had only completed the 8th grade when he 
was inducted.  He repeated the history previously advanced 
regarding his training and assignments while on active duty; 
asserted that he was suicidal after returning to the United 
States and going back to work; that he was discharged from 
his employment and got another job cleaning off the machines 
at another company; that he began drinking a lot; and that in 
1996, he took an overdose of medications and was hospitalized 
in Danville.  He further related that he was first seen by a 
psychiatrist in 1985 or 1986 at Lancaster Medical Center.  A 
transcript of the testimony is of record 

Additional VA outpatient treatment records from the VAMC, 
Lexington, dated from March 2001 to September 2002, show that 
in April 2001, the claimant was in a better than average 
mood, was less depressed and more active, and indicated that 
he had been invited to go on a big fishing trip.  In May 
2001, he denied feeling depressed, denied losing interest or 
pleasure in things, denied losing interest in his normal 
activities, and denied thinking about hurting or killing 
himself or others in the past 30 days.  In June 2001, a 
depression/suicide screen was negative.  In July 2001, he 
reported that he was still dealing with the stress of chronic 
pain, while his affect was mildly dysphoric, with no evidence 
of psychosis or suicidal or homicidal ideation.  In August 
and in September 2001, he denied feeling depressed, and 
denied losing interest or pleasure in things.  During this 
period, the claimant was seen on numerous occasions of 
musculoskeletal problems and cardiac monitoring, and liver 
function tests were normal.  In February 2002, he reported 
having "fallen off the wagon", with significant alcohol 
intake, and indicated that he had been drunk twice this year.  
His affect was mildly dysphoric, with no evidence of 
psychosis or suicidal or homicidal ideation.  He denied 
feeling depressed, and denied losing interest or pleasure in 
things.  Depression screens in April, May and June 2002 were 
negative.  In May 2002, the claimant minimized his divorce 
proceedings and stated that he had a girlfriend, while in 
June 2002, he denied feeling depressed, and denied losing 
interest or pleasure in things during the last month.  

The claimant was admitted to the VAMC, Lexington, in June 
2002 for complaints of dysthymia and crisis stabilization of 
suicidal ideation, and placed on Sertaline.

In April 2003, the claimant submitted to the RO an April 2003 
letter from Dr. M.N.M., a private family practioner, who 
stated that he had been asked by the claimant whether his 
past history of depression could stem from his Army life.  
The corresponding family practioner stated that while the 
claimant was in the Army, he had some psychiatric problems 
and some depression; that following service, he had been 
committed to a psychiatric unit; that he was treated and 
placed in a program at the VA; and that he stopped drinking 
and, with time, stopped smoking.  The corresponding physician 
stated that his records from the early years are not 
available; that the claimant's records from the early 1980's 
have been burned; that his hospital records did demonstrate 
that he had been drinking alcohol around 1984; and that in 
1984, he was still having trouble controlling his alcoholism.  
The corresponding physician further stated that the claimant 
did not drink before entering service; that while in service, 
he was placed in confinement because he did not want to go to 
Vietnam; that his reason was that he felt unprepared, had 
difficulty learning, and thought that he had not been taught 
his trade; that he was posted to Germany, where he was given 
a job and harassed him because he had good scores and certain 
ideas; and that he told them that he could not do what they 
thought he had been taught to do.  

The corresponding physician further stated that, as far as 
his information went, he had known the claimant for a number 
of years; that he knew that he had been depressed, an 
alcoholic and had some problems with low self esteem; that 
such could have developed  as a result of his experiences in 
the Army, which he found very humiliating and confusing, and 
which was very unfair.  He indicated that "this judgmental 
unfairness would have been based upon the fact that what he 
tells me is correct- about them changing his scores and 
putting him in that position."  He further stated that he is 
"assuming this to be true since [the claimant] says that 
there is evidence that his scores were changed."  He further 
cited the claimant's statement that he had never seen a 
psychiatrist for any problem associated with depression or 
drinking difficulties prior to going into service.  The 
corresponding family practioner further stated that "If they 
did change his scores, if they did force him into a position, 
where he could not succeed, self-esteem would have dropped 
his frustration would have gone up and again the behavior he 
demonstrated would have been a reasonable reaction to the 
unfairness he felt.  Conceivably, he could have developed his 
alcoholism and all his other problems as a result of his 
experience in the military."  

The claimant appeared and testified at a videoconference 
hearing held in February 2003 before the undersigned Veterans 
Law Judge of the Board of Veterans' Appeals.  The claimant's 
representative reiterated the claimant's previous assertions 
and testimony regarding his military service, asserting as 
fact the matters previously related by the claimant, 
including that his Signal Corps school scores were changed; 
and that the claimant was placed in the "brig" for six 
weeks.  He further cited statements allegedly made to him by 
the claimant regarding alterations in his service medical 
records.  

The claimant testified that he did not complete the tests he 
was given at Signal Corps school; that the instructors would 
get up at night and complete marking his tests; that he did 
not know how to do the things like turn on or service the 
radios; that he told the Company Commander that there was no 
way he would go to Vietnam to get himself killed; that he 
could understand how to be a foot soldier or a medical 
corpsman; that he had a brother in Vietnam; and that he was 
then sent to Germany, where he was assigned to paint trucks; 
that he was promoted to E-4; that he received word that his 
brother was killed in Vietnam; that he again got orders to go 
to Vietnam; that he subsequently found that his brother-in-
law was killed in Vietnam; and that he was assigned to KP and 
permanent guard duty and harassed.   .  

The claimant further testified that two months prior to 
service separation, he asked to see a doctor because he felt 
he needed help; that he was depressed and felt like jumping 
out of a window; that his sergeant wouldn't let him see the 
doctor and told him that he would help him commit suicide if 
he wanted to; and that he continued to feel depression and 
mental stress at the time of service separation in March 
1969.  He related that he returned to work with his former 
employer, but washed out because of his flashbacks and 
harassment and everything in the service; that he then 
obtained employment in an auto body shop; that he made no 
effort to see a doctor until sometime in 1983, when he saw 
Dr. Martin at Lancaster Family Health Center in Lancaster, 
Kentucky; that he did not discuss depression, but discussed 
his experiences in service with that physician; and that he 
had difficulty working because of his depression and because 
he started drinking.  He further stated that he began seeing 
Dr. Raitiere at Ephraim McDowell Regional Medical Center 
after he overdosed on pills; and that he obtained SSSA 
disability benefits and began going to the VAMC, Lexington.  
The claimant further testified that he had no problems with 
depression or sleep before entering service, while currently 
he sometimes oversleeps or undersleeps; and that his 
depression had nothing to do with his award of SSA disability 
benefits.  A transcript of the testimony is of record.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychosis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) 
(2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 2000); 38 C.F.R. § 3.304(b) (2002).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established or reopened on 
the basis of § 3.303(b) if the condition observed during 
service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In 
this matter, there is no reason to question the appellant's 
military service records as to their accuracy.  Sarmiento v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  These records appear 
complete on their face, and disclose no complaint, treatment, 
findings or diagnosis of [ right ankle] trauma or pathology 
during active service.  

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Holland v. Brown, 6 Vet. App. 
443 (1994);  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
evidence is not competent, it cannot be probative.  As 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  A 
claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board must account for the evidence that it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  This is critically important in 
a claim for service connection as frequently there is medical 
evidence in the form of a nexus opinion both for and against 
the claim.  And it is not error for the Board to favor one 
competent medical expert over another when the Board gives an 
adequate statement of reasons and bases.  Owens v. Brown, 7 
Vet. App. 429, 432-3 (1995). 

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000). 

In this case, the service medical records include a reference 
to insomnia, and the VA physician who examined the veteran in 
2001 has concluded that the veteran had a severe adjustment 
disorder in service.  Recent medical reports establish that 
the veteran currently has a chronic psychiatric disorder, 
diagnosed as dysthymia or depression.  In view of this 
evidence, the record supports findings that the veteran has a 
current psychiatric disability, and that he had significant 
psychiatric or emotional problems in service.

Thus, of the three elements that need to be established to 
support a grant of service connection, two are adequately 
supported by the record.  The last element that needs to be 
established is the connction between events in service and 
the current disability.  Accordingly, the evidence must be 
reviewed to determine whether the problems the veteran had in 
service either continued to the present or caused the current 
chronic disability.  Because the veteran lacks the medical 
training, his own assertions as to the relationship between 
events in service and his current psychiatric disorder are 
insufficient to provide a basis for resolving these 
questions.  The question of the connection between events in 
service and the current disability must be resolved on the 
basis of evidence provided by medical experts.

The most significant medical evidence supporting the 
veteran's claim is the report of his family physician, Dr. 
M.N.M.  However, Dr. M.N.M.'s statements as to the connection 
between service and the current disability are carefully 
qualified in important ways.  According to the doctor, the 
connection depends on the assumption that the occurrences in 
service, as reported by the claimant, are factually correct.  
However, the record taken as a whole is inadequate to support 
the conclusion that many of the events dcescribed by the 
veteran actually occurred.   Although the veteran is 
undoubtedly sincere in his current belief that events in 
service were very disturbing to him, his statements are not 
credible as to many of the important details.  Most 
noteworthy are the veteran's statements as to the changes 
allegedly made in his scores on service tests.  Although such 
events are obviously possible, it is not likely that such 
changes would have been made in the veteran's presence or 
that the persons undertaking such fraudulent activities would 
have told the veteran of what was being done.  Because such 
events are clearly out of the ordinary, the veteran's 
questionable recollections, without substantiating 
documentation, are not enough to prove such irregularities 
occurred.  And there is no documentation of such events.  Dr. 
N.M.N. apparently recognized the difficulties in proving the 
occurrence of these events, as he carefully qualified his 
conclusions, stating only that if such events happened, then 
there could conceivably be connection between these events 
and later psychiatric disorders.  For these reasons, the 
conclusions of Dr. M.N.M. must be given very little weight.

On the other hand, the most significant item of medical 
evidence weighing against the veteran's claim is not as 
clearly written as it might be.  The VA physician who 
examined the veteran in 2001 concluded that the veteran had 
an adjustment disorder in service, but the adjustment 
disorder, in the physician's opinion, did not cause the 
veteran's current chronic psychiatric disability.  Before 
reaching this conclusion, the physician speculated about how 
events in service might have aggravated the current 
condition.  Apparently, however, the VA physician, after 
reflecting on the medical history, concluded that the 
adjustment disorder resolved without resulting in a lasting 
disability.  Despite the tangential reflections of the VA 
physician, there are some reasons to give substantial weight 
to his conclusions.  The VA physician reviewed the entire 
history, and, after doing so, reached the conclusion that the 
current disability is separate from events in service.  
Furthermore, his conclusions are stated with a greater degree 
of certainty than those of the private physician.  While the 
VA physician's reasoning is not direct or succinct, when he 
does reach his conclusion as to the separation between 
service and the current disability, he states the conclusion 
without significant qualifications.  

With regard to the connection between events in service and 
the current disability, the VA physician's report, for the 
reasons stated above, must be given greater weight than the 
statements of Dr. N.M.N.  Therefore, the medical evidence 
does not support a finding that the veteran's current 
psychiatric disability began in service or is the result of a 
disease, injury, or other event in service.  

 
ORDER

Service connection for a psychiatric disability, claimed as a 
major depressive disorder, is denied.




	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

